        Case 1:19-cv-13810-JEL-PTM ECF No. 1-3 filed 12/30/19                          PageID.58       Page 1 of 2
                                                                                                                         C
At 6 am on Sunday, May 12, I was notified by Mr. Schmidt that someone had created an account on lnstagram which
was impersonating him. He sent me screen shots of the posts that had been made on the account, and among them
were photos of Mr. Schmidt and his family, another teacher in our district, Mrs. Howson, and one of our coaches and
substitute teachers, Mr. Anderson. Several of the posts were highly inappropriate as they were graphic and sexual in
nature, and some of the other posts were threats against staff members. This was immediately reported to lnstagram
as a violation of their user policies, and I told Mr. Schmidt that I would begin an investigation into the posts first thing
Monday morning.
Monday morning, I contacted the police department due to the threats that were posted on line targeting a staff
member. While the police were working with lnstagram to identify IP addresses for the account and the posts to it, I
began investigating and questioning students in my office about what they knew regarding the account or posts on it.
Several students were following the account or had posted comments on it, so I received information from various
students about what they knew.
As the day went on, I continued to interview students and I learned not only who had created the account, but who had
made the posts to it. I received a call from the police near the end of the day and they confirmed that they had
possession of all the IP addresses from lnstagram. They were beginning to write search warrants for all the homes of
the students that I learned were involved, but said we could avoid seizing property from each of these homes if I could
get students to admit to their posts and share exactly what their involvement was so we would cause much less stress
on our families. I agreed to continue to speak with the students to try this approach. I had not spoken to H         at that
time, so I called his father and briefly explained the nature of the situation and asked if he could come to the school to
meet with me and H           . He arrived within an hour, and I called H       down to question him.
H        was initially uncooperative and denied knowing anything about the posts other than what he had heard
students talking about in school. I explained to him the severity of what was happening and that the police were
involved, and that his story was different than what I had already learned about his involvement. At that point, he did
begin to share more details and admitted that he knew about it, but placed the blame on others who he said had
created the account and posted to it. I then explained that police would be bringing a search warrant to his home and
seizing all electronic devices to verify what he actually posted. He then admitted to creating the fake lnstagram account
in Mr. Schmidt's name and that he had posted one thing on the account which was a photo of a gas pump nozzle and
comment. He denied posting any other photos or comments. At that point, I had to have him explain to me how all of
the other posts were created since he admitted that he made up a fake name, Abdul Rasheed, when he created the
account with Mr. Schmidt's name and photos on the profile page. After some reluctance to share the details, he
eventually admitted that he gave the log in information to two other FHS students, and they were the ones who posted
the other photos and comments to the site.
This matched the information that I had learned in my investigation, so I then asked H       if he knew the other boys
were going to post such horrible things about our staff members, and he said he did not. Since H         's dad was
present, the police met with them about the larger ramifications of H       's involvement in creating this site, explaining
he was an accomplice even if he had no knowledge that the other boys were going to post threats or inappropriate
comments and photos since he was the site's originator.
        Case 1:19-cv-13810-JEL-PTM ECF No. 1-3 filed 12/30/19                      PageID.59       Page 2 of 2



At that point, I completed my questioning with H         , so I talked his father and explained that there would be a
minimum of a five day suspension until I could conclude my final investigation and determine if additional consequences
would be administered. Since the time of his initial suspension, new information has been uncovered that was not
originally known that H         did not admit to or share with me. It is a possibility that H      may have had more
involvement in posting additional photos or making comments on photos other than just the post he admitted to with
the gas nozzle. The posts and comments that are in question are both sexually inappropriate and threatening towards
staff members, thus during H         's hearing we will be addressing this line of questioning further. If necessary, the
police will have to be more involved and complete an IP address search of electronic items if we cannot determine
exactly what H        's involvement was as to the information I have now learned, since there is a discrepancy in his
version of what he was responsible for versus what others were responsible for posting.
Due to H       's gross misconduct, willfully impersonating a staff member on line, on line harassment of staff, sharing
log in information leading to threats and inappropriate photos and comments towards staff, initially denying
involvement and making an investigation more difficult, and possibly sexually harassing and threatening staff members, I
am recommending H            K         be expelled from the Freeland Community School District.
